Title: From Benjamin Franklin to Noble Wimberly Jones, 2 April 1772
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Dear Sir,
London, April 2. 1772
I was in Ireland when your respected Favour of July 8. arrived at my House here. On my Return, which was just before the Meeting of Parliament I by a Line or two, acknowledg’d the Receipt of it, intending to write more largely as soon as any Business should occur. I hoped the Petition relating to the controverted Lands would have been brought forward long before this time, having been assured when it was presented that it should in its Turn come under Consideration; but such has been the Croud of more important Affairs, that the Council have as yet found no time to do any thing in it: Tho’ I flatter my self, as no Solicitation is omitted, that it may be brought to a favourable Conclusion before the Season of Business is over. [Page or pages missing.]
Your Account of the Governor’s Trea[tment of] the Assembly and your self, determined me [not to?] wait upon him on his Arrival here, as [I could?] not but greatly disapprove his Conduct. [And, as?] your Mode of appointing an Agent is by [an] Ordinance to which he must give his Assent, I think it not likely that I shall be continued in that Service for your Province. I shall nevertheless continue to render it every Good Office in my Power while I remain in England, which I think will not now be much longer.
The presenting of a Speaker to the King I suppose was originnally intended that the King might know the Person from whom he was to receive the Sense of Parliament on every proper Occasion. To facilitate the Intercourse, it is probable, the Parliament might think it adviseable rather to chuse (other Qualifications being equal) a Person not justly obnoxious to the King; and then it was natural for him to compliment them by saying he approv’d their Choice. But from this it by no means follows, that without such Approbation the Speaker could not continue in his Office, as that if the House refus’d to chuse another, it would be a justifiable Use of the Prerogative therefore to dissolve them. I believe a King of England at this Day would hardly venture on such a Step; but Governors take greater Liberties, having naturally no Respect for the People, but abundance for Ministers. It is by the Arbitrary Proceedings of Governors and other Crown Officers countenanc’d by their Protectors here, that the Affections of the Americans to this Country are daily diminishing, and their Attachment to its Government in danger of being lost in the Course of a few succeeding Years. As a Disunion [would?] be as Weakening to the Empire, and of course prejudicial to [remainder missing]
Noble Wimberley Jones, Esqr
